DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 2004/0064269 A1) in view of Ghader et al. (US 2017/0192411 A1).
a.	Regarding claim 1, Shibuya discloses a method for analyzing a wafer map of a semiconductor wafer (Shibuya discloses a defect data analysis of a semiconductor wafer at Fig. 1 and ¶¶0033-0035), the method comprising:
generating first wafer maps each displaying characteristics of a corresponding first wafer for each of a plurality of channels (Shibuya discloses that “wafer maps showing the defect 
extracting a representative image of features classified into the same type as the first feature (Shibuya discloses that “[a digital image is created by expressing higher defect density portions by 1 and lower defect density portions by 0 according to the defect position coordinates. Hereinafter, this image will be referred to as a high density area image 704. In the next step, a plurality of geometric template patterns 705 are automatically created in accordance with the image size of the high density area image 704. Next, matching scores are calculated between the high density area image 704 and the automatically created plurality of geometric template pattern images 705. In the last step, a pattern image 706 having the highest matching score is selected” at Figs. 1-103a, 1-103b, 11-704, 11-705 and 11-706 and ¶¶0067-0070);
wherein each of the plurality of channels is determined by different parameters that differ from each other (Shibuya discloses that “there are a method for voting traces of circles passing through a single point to a parameter space of circles consisting of (x, y, r), and a method for selecting arbitrary three points, calculating a circle passing through these points, and voting it to the (x, y, r) parameter space” at ¶0050).
However, Shibuya does not disclose auto-encoding the first wafer maps simultaneously to extract a single first feature of the semiconductor wafer;
determining whether the first feature is a valid pattern for classification; and
classifying a type of the first feature based on unsupervised learning when the first feature is a valid pattern;
wherein each of the first wafer map is generating with different patterns.
Ghadar discloses auto-encoding (Ghadar discloses “auto-encoders” at ¶¶0044-0045) the first wafer maps simultaneously to extract a single first feature of the semiconductor wafer (Ghadar discloses “The wafer image is masked 202 using a segment mask” at Fig. 7-202 and ¶0067);

classifying a type of the first feature based on unsupervised learning when the first feature is a valid pattern (Ghadar discloses that “The process status may be a simple pass/fail indication for each die or each wafer. In other embodiments, the process status may indicate pass or fail, and further indicate one or more reasons for the failure. For example, for a lithography module (a production tool used for lithography), a die may fail due to alignment, fidelity, focus, reticle tilt, critical dimension, overlay, particles, etc. In a CMP module, failure may be due to polishing defects, contamination, scratches, etc. In a deposition module, failure may be due to alignment, contamination, film thickness, etc. Other failure types are known and can be incorporated. As such, embodiments of the method disclosed herein may be used to generate a classifier having multiple classes (e.g., pass, alignment failure, or scratched, which is a three-class classifier). In general, this classifier can also be of the regression type where a discrete model can be replaced with a continuous model” at ¶0071; “A Deep Learning auto-encoder can be trained using unsupervised examples of dies and/or fields with various doses and exposures. Once trained, the auto-encoder projection can be used to map each input image to a lower dimensional feature space. These feature values now can be used to train any generative model, such as a one-class SVM classifier or a one-class Mahalanobis classifier” at ¶0045);
wherein each of the first wafer map is generating with different patterns (Ghadar discloses that “Segments can be obtained by analyzing several nominal dies/fields. Conceptually, these dies are stacked on top of each other to generate a "die-stack” at Fig.1 and ¶0047).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize a Deep Learning auto-encoder and a segmentation mask of Ghadar to Shibuya’s data analysis of a semiconductor wafer.
The suggestion/motivation would have been to “detect defects on wafers to promote higher yield … required to capture a wider range of physical defects on wafer surfaces while maintaining high throughput” (Ghadar; ¶0005).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein determining whether the first feature is the valid pattern comprises:
reconstructing the first feature to generate a first reconstructed wafer map (Shibuya discloses that “a chip-superimposed map is created by representing all the defect positions by chip origin-referenced coordinates” at Fig. 2-S201 and ¶0036);
deriving a reconstruction error, using the first reconstructed wafer map and the first wafer map (Shibuya discloses that “a nearest-point Voronoi diagram is created to obtain a distance between adjacent defects on the chip-superimposed map” at Fig. 2-S202 and ¶0036); and
determining whether the first feature is the valid pattern, using the reconstruction error (Shibuya discloses that “clustered defects, i.e., adjacent defects in the same chip present at a distance d not greater than a predetermined threshold value d1 are excluded from the object to be processed” at Fig. 2-S203 and ¶0037).
c.	Regarding claim 4, the combination applied in claim 1 discloses wherein determining whether the first feature is the valid pattern comprises:

d.	Regarding claim 5, the combination applied in claim 1 discloses wherein classifying the type of the first feature comprises:
clustering into a clustered group a plurality of feature groups including the first feature (Shibuya discloses that “clustered defects, i.e., adjacent defects in the same chip present at a distance d not greater than a predetermined threshold value d1 are excluded from the object to be processed” at Fig. 2-S203 and ¶0037).
e.	Regarding claim 6, the combination applied in claim 1 discloses wherein extracting the representative image comprises:
generating a feature of a cluster center of the clustered group (Shibuya discloses that “the maximum voting value (x, y) is detected as a center candidate” at Fig. 5-S502 and ¶0048); and reconstructing the feature to extract the representative image (Shibuya discloses that “[d]efects which have not been classified into any of the aforementioned defects are extracted as random defects. 108a and 108b show random defects corresponding to 103a and 103b” at Figs. 1-108a ad 1-108b and ¶0043).
f.	Regarding claim 7, the combination applied in claim 1 discloses further comprising: designating a code of the representative image and storing the code in a storage device (Shibuya discloses that “[t]he user pattern registration means 306 creates a user registration pattern by an instruction by an operator and stores the pattern code or pattern image in the storage means” at Figs. 3-302 and 306 and ¶0105).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 2004/0064269 A1) in view of Ghader et al. (US 2017/0192411 A1), and further in view of Tsai (US 2008/0301073 A1).
a.	Regarding claim 3, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose the limitations specified in claim 3. 
Tsai discloses wherein the first wafer map comprises a plurality of units having good values or bad values (Tsai discloses that “all wafers 101 could be divided into two parts, good wafers 103 and bad wafers 104” at Figs. 1-103 and 104 and ¶0006), and
determining whether the first feature is the valid pattern includes considering the reconstruction error and a number of units having the bad values (Tsai discloses that “after the step of wafer test 105, the part of good wafers 103 could get the result of pass 106 and the part of bad wafers 104 could get the result of fail 107” at Fig. 105 and ¶0006).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the wafer testing of Tsai to the combination.
The suggestion/motivation would have been to “provide a method for wafer analysis which could save time and reduce risk of wrong judgment” (Tsai; ¶0007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664